COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER


Cause Nos. 01-13-00273-CV, Patel et al. v. St. Luke’s Sugar Land Partnership, L.L.P.
           01-13-00330-CV; In re Patel et. al., Relators

            Appeal and Original Proceeding on Petition for Writ of Temporary Injunction from
            Shatish Patel, M.D. et al. v. St. Luke’s Sugar Land Partnership, L.P., Cause No.
            2011-24016, in the 152nd District Court of Harris County, Texas.

        The relators in No. 01-13-00330-CV have filed an emergency motion for temporary
relief. The motion requests, pursuant to TEX. R. APP. P. 52.10, that this court “issue temporary
relief without bond enjoining Respondents from selling, transferring, or contracting to sell or
transfer the St. Luke’s Sugar Land Hospital pending resolution of Relators’ Petition for Writ of
Temporary Injunction.” They also “request all other relief in law or at equity to which they may
be entitled.”

        Pursuant to TEX. R. APP. P. 52.10, the court requests that the real parties in interest
respond to the emergency motion in the original proceeding. Pursuant to TEX. R. APP. P. 29.3,
the response should also address whether similar relief should be ordered in interlocutory appeal
No. 01-13-00273-CV.

       The response to the motion shall be filed on or before April 26, 2013.

       It is so ORDERED.


Judge=s signature: /s/ Michael Massengale
                    Acting individually

Date: April 19, 2013